Citation Nr: 1634153	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  08-09 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected corneal scar, left eye.

2.  Entitlement to service connection for disability manifesting in chronic fatigue and migratory joint pain, including on the basis of chronic fatigue syndrome or other undiagnosed illness as presumptively related to service in Southwest Asia during the Persian Gulf War or on a secondary basis as related to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1982 to January 1986 and in the U.S. Army from February 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

The Veteran testified at a hearing before the undersigned in May 2013.  A transcript of the proceeding has been associated with the claims file.  

The Board remanded the case for further development in October 2013.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for a disability manifesting in chronic fatigue and migratory joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's headache disability is etiologically related to eye trauma suffered during military service.



CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable determination herein grating service connection for migraine headaches, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010), is rendered moot.  

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he suffers from headaches related to an incident during his service in the U.S. Marine Corps, where he suffered a left eye laceration requiring surgery and resulting in a corneal scar with hyperopia and astigmatism.  The Veteran's service treatment records document surgery and duty limitations in 1984 for such injury, and the left eye corneal scar with hyperopia and astigmatism has previously been awarded service connection.  Thus, the service connection criterion of an in-service event or injury has been met.  Additionally, records of VA treatment during the appeal period include assessments of migraine headaches.  The evidence of record thus establishes that the Veteran has a current disability of migraine headaches and suffered a potentially-related in-service injury.  The question remaining, therefore, is whether there exists a nexus between the Veteran's migraine headaches and his military service.    

At the May 2013 Board hearing, the Veteran testified that he began suffering from migraine headaches shortly after suffering his eye injury, and that the headaches are triggered by looking at bright light.  A July 2007 VA outpatient optometry note documented the Veteran's complaint that his headaches are worsened by near tasks, and an April 1995 VA examination of the left eye noted the Veteran's reported aversion to bright light and headaches occurring when forced to focus his left eye on small objects. 

The record contains conflicting medical evidence regarding the etiology of the Veteran's headaches.  At the Board hearing, the Veteran testified that VA physicians have previously told him that his left eye injury could have something to do with his migraine headaches.  However, the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, simply is too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette  v. Brown, 8 Vet. App. 69, 77   (1995).   In July 2007, a VA examiner stated that he could not state whether the Veteran's headaches were secondary to his left eye condition without resorting to mere speculation.  A supplemental medical opinion was sought from a doctor of optometry (OD) in July 2007.  The doctor examined the Veteran's eyes, considered his medical history, and provided an opinion that the corneal scar of the left eye, corneal astigmatism and photophobia, and decreased left eye acuity are most likely a result of the in-service left eye laceration and surgical residuals, and further that the reported headaches are at least as likely as not the result of the in-service eye trauma.  The Veteran's VA primary care physician also submitted a letter stating that she treats the Veteran for chronic migraine headaches, and feels that it is as likely as not that they were worsened, and possibly caused by the in-service eye injury.  Weighing against the Veteran's claim, an October 2015 VA eye examination report includes the examiner's opinion that headaches "are very unlikely (much less than 50% likely)" to be due to or chronically aggravated by the left eye corneal scar, and a September 2015 VA migraine examination report includes an opinion that the Veteran's headaches are less likely as not caused by or related to his in-service injury.  The September 2015 examiner reasoned that there is no medical evidence that the migraine headache condition is related to active duty and the service treatment records are silent for any headache condition.  Finally, a May 2008 VA treatment note includes an assessment of migraines and states an opinion that they are unlikely to be due to left eye trauma.  The May 2008 treatment provider then noted a suggestion that the Veteran patch his left eye if he feels that his corneal irregularities are exacerbating his migraines.

It is notable that although multiple medical opinions have been stated that weigh against the finding of an etiological connection between the Veteran's migraine headaches and service, each of these opinions is found to lack a rationale explaining why the Veteran's competent and credible assertions of left eye light sensitivity and bright light exposure triggering migraines were not persuasive, and did not acknowledge the prior positive nexus opinions of record, thus significantly limiting the probative value of the negative opinions.  While the Board acknowledges that the positive opinions of record also contain fairly sparse rationales to support their conclusions, and further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion on this matter with a more robust discussion of the rationale behind the conclusion reached, the Board finds that the weight of the evidence has at least reached the point of equipoise as to allow for resolution of doubt in the Veteran's favor regarding the question of causation.  

In conclusion, a preponderance of the evidence demonstrates that the Veteran has been diagnosed with chronic migraine headaches during the relevant appeal period and that he suffered a left eye laceration during active military service with postsurgical residuals of a corneal scar with hyperopia and astigmatism, and the evidence is at least in equipoise regarding the question of an etiological connection between the current migraine headache disorder and the in-service injury and residuals.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for migraine headaches is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) .  

ORDER

Service connection for migraine headaches is granted.


REMAND

In October 2013, the Board remanded the Veteran's claim seeking service connection for a disability manifesting in chronic fatigue and joint pain in part for a VA examination and medical opinion on the nature and etiology of any such disability.  A VA examination was conducted in September 2015 using the Chronic Fatigue Syndrome Disability Benefits Questionnaire.  The examiner stated that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, but did not otherwise state whether the Veteran suffers from some other disability manifested by chronic fatigue.  Additionally, the examiner stated that there was no history or current evidence of migratory joint pains or neuropsychological symptoms.  The Board notes that VA treatment records including a March 2010 mental health case manager summary note, a November 2009 physician's medical summary report, and June 2009 VA Gulf War examination report all document the Veteran's complaints of migratory joint pain, and the Veteran has been diagnosed with and awarded service connection for PTSD, with mental health records documenting complaints of loss of energy and an inability to concentrate.  As the September 2015 VA examiner's conclusions appear to have been based, at least in part, on an inadequate factual premise, they are found to lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

The October 2013 remand also directed that the examiner should provide an opinion as to the likelihood that a disability manifested by chronic fatigue and/or joint pain is proximately due to or aggravated by the Veteran's service-connected psychiatric disability.  Although the Veteran was provided with additional VA examination with regard to mental disorders in September 2015, no opinion was provided as to the relationship, if any, between the Veteran's service-connected PTSD with MDD and his complaints of chronic fatigue, including the likelihood that the latter represents a symptom of some separate disability caused or aggravated by the PTSD with MDD or a symptom associated with the already service-connected mental health conditions.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  While the Board regrets any additional delay, remand is again required in order to provide the Veteran with an adequate supplemental medical opinion which fulfills VA's duty to assist the Veteran in his efforts to substantiate his claim.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the Veteran underwent a VA general medical and Gulf War examination in October 2008, the report of which has been associated with the claims file.  The Board notes, however, that pages 9-14 are missing from the 16 page examination report.  As this evidence is particularly relevant to the claim seeking service connection for a disability manifested by chronic fatigue, or undiagnosed illness, to include as presumptively related to service in Southwest Asia during the Persian Gulf War, the AOJ must take all necessary action to ensure that the full report is obtained and associated with the claims file.  

Further, because the Board is remanding this matter for other development, efforts should be taken to ensure that updated VA treatment records are also obtained and associated with the file. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain a complete copy of the October 2008 'General Medical and Gulf War Guidelines exam' conducted at the Ann Arbor VA Medical Center and associate it with the Veteran's claims file.  The Board notes that the current copy of this record in the Veteran's claims file appears to be missing pages 9-14 (of 16).  All efforts to obtain such record must be fully documented and VA facilities must provide a negative response if no such record is found.

2.  Obtain any and all VA treatment records dating from December 2014 to present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for a VA Gulf War Guidelines examination with regard to his claim for service connection for disability manifested by chronic fatigue and joint pain.  All indicated tests and studies must be done and all findings reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should be provided with a list of all of the Veteran's service-connected disabilities.

After a thorough review of the file, to include the Veteran's lay statements, the examiner must provide responses to the following regarding the Veteran's reported chronic fatigue and migratory joint pain.

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported chronic fatigue and/or migratory joint pain symptoms are manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness of unknown etiology, such as fibromyalgia or chronic fatigue syndrome (characterized by a cluster of signs or symptoms with features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities)?

(b) Are the Veteran's chronic fatigue and/or migratory joint pain symptoms more consistent with a diagnosable chronic multisymptom illness with a partially explained etiology (such as diabetes or multiple sclerosis)?

If yes: 
 
(i) Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability arose during or is related to the Veteran's service, including his presumed exposure to climatic/environmental hazards from service in the Southwest Asia field of operations during the Persian Gulf War?
 
(ii) Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability is caused or permanently aggravated by a service-connected disability, to include PTSD and MDD?  

(c) Are the Veteran's chronic fatigue and/or migratory joint pain symptoms fully attributable to one or more known clinical diagnoses or causes?

If yes: 

(i) Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability arose during or is related to the Veteran's service, including his presumed exposure to climatic/environmental hazards from service in the Southwest Asia field of operations during the Persian Gulf War?

(ii) Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability is caused or permanently aggravated by a service-connected disability, to include PTSD and MDD?  

If fatigue or joint pain (including migratory joint pain) is found to represent a symptom of one of more service-connected disabilities, as opposed to a manifestations of a separate disability caused or aggravated by a service-connected disability, the examiner should so state.  

If fatigue and/or joint pain is found to be a symptom of an already-service-connected disability, an opinion should be further stated as to whether any portion of the Veteran's fatigue and/or joint pain cannot be appropriately classified as such (i.e. is it at least as likely as not (50 percent or greater probability) that some degree of fatigue and/or joint pain does NOT represent a symptom of the service-connected disability). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, rather than temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include the rationale for any and all opinions expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, conduct any additional development deemed necessary then readjudicate the claim of entitlement to service connection for a disability manifesting in chronic fatigue and migratory joint pain, including presumptively under 38 C.F.R. § 3.317 or on a secondary basis as related to service-connected PTSD with MDD or any other service-connected disorder, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


